DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 4/6/2022, and any subsequent filings.
Notations “C_L_”; “Pg”; and “Pr” are used to indicate column_line_, page, and paragraph, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 1-7 stand rejected. Claims 1-7 are pending. 

Response to Arguments
Applicant's arguments filed 4/6/2022 have been fully considered but they are not persuasive. Applicant argues the 103 combination on Pg 6-7, specifically that “Tkahashi merely discloses the removal brush 3 is moved along the axial direction of the filter element 2 using the fluid flow…Takahashi merely shows that the removal brush 3 continues to be positioned above the filter element 2 while the fluid is being filtered, and cannot crush captured materials by brushing.” The Examiner respectfully disagrees. 
Stating that Takahashi’s brush system is not able to crush the captured materials by brushing appears to be conclusory as Takahashi Pr. 54-55 has indicated that the movement of the removal brush 3 is such that at the time of backwashing, the foreign matter captured by the filter element 2 is discharged to the outside. This suggests that foreign matter that may be located on the filter element must be forced through, i.e. they would be broken down or forced through the filter element in order to be discharged.
Furthermore, the rejection of Takahashi and Toro has been modified to meet the newly amended claims. However, in order to expedite prosecution, a newly provided alternative rejection of Takahashi, Huang, and Toro has been provided to meet the newly amended claims.

Applicant argues on Pg 8 that dependent claims 2-7 are allowable based on its dependency on claim 1. The Examiner respectfully disagrees and notes that the rejection of claim 1 has been modified to meet the newly amended claims.

Applicant’s arguments, see Arguments/Remarks, filed 4/6/2022, with respect to specification objection and 112(b) rejection have been fully considered and are persuasive.  The specification objection and 112(b) rejection of claim 3 has been withdrawn. 

Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (JP2013091046; hereinafter “Takahashi”. Machine translation has been provided and claim mapped to) in view of Toro (NPL – Programming the Automatic Backwash Controller).
Applicant’s claims are directed toward a method.
Regarding claims 1-7; Takahashi discloses a method for operating a filtration device, wherein
the filtration device comprises:
a filter element having a filter medium constituted of a metal mesh material (See Takahashi Fig. 1; Pr. 25; filter element 2 may be a metal mesh or resin mesh), in which during filtration to pass a fluid from one surface side to the other surface side of the filter medium (See Takahashi Fig. 1; Pr. 33-34; fluid enters the casing 1 through fluid inlet 4 and exits through fluid outlet 5. The fluid passes through the filter element 2; as shown by arrows A and B), substances in the fluid are captured on the one surface (See Takahashi Fig. 1; Pr. 33; fluid passes through the filter element 2 from the inside toward the outside of the filter element. Pr. 23; fluid passes through and the solid content are captured and filtered), and during backwashing to pass a fluid from the other surface side to the one surface side of the filter medium, the captured substances are separated from the filter medium (See Takahashi Fig. 1; Pr. 27, 34; during backwashing fluid flows in from fluid outlet 5 of the casing and flows out through fluid inlet 4, as shown by arrows C and D);
a brush arranged to be capable of making a relative movement with respect to the one surface of the filter medium and assisting in separating the captured substances and sifting with respect to the captured substances during the relative movement (See Takahashi Fig. 1; Pr. 28-29, 33-34; removal brush 3 moves up and down along an axial direction of the filter element 2 and has bristles 3b. The trap remover 3 moves in an axial direction in the filter element 2 by a flow of fluid at the time of filtration or backwashing, and a member of an outer peripheral portion is brought into sliding contact with an inner peripheral surface of the filter element to remove an object to be captured);
a driving motor relatively moving at least one of the brush or the filter element with respect to the other (See Takahashi Pr. 28-29; the flow of the fluid at the time of filtration or backwashing moves the removal brush 3. Pr. 52-54; gear motor 23 is attached to the shaft 22, which is rotated to restore the filtration performance of filter element 2. The movement of the shaft 22 moves the arm pipe 21 for backwashing, and connects it to the filter element 2. Thus, causing allowing a backwashable movement between the brush 3 and the filter element 2.);
a filtration mechanism passing a fluid from the one surface side to the other surface side of the filter medium (See Takahashi Fig. 1; Pr. 33-34; fluid enters the casing 1 through fluid inlet 4 and exits through fluid outlet 5. The fluid passes through the filter element 2; as shown by arrows A and B) and a backwashing mechanism passing a fluid from the other surface side to the one surface side of the filter medium (See Takahashi Fig. 1; Pr. 27, 34; during backwashing fluid flows in from fluid outlet 5 of the casing and flows out through fluid inlet 4, as shown by arrows C and D);
a casing supporting at least the filter element, the filtration mechanism, and the backwashing mechanism (See Takahashi Fig. 1; Pr. 23; casing 1); and wherein
the operating method of a filtration device comprises starting the backwashing when a differential pressure between both surfaces of the filter medium exceeds a predetermined value (See Takahashi Pr. 35; backwashing is initiated if the pressure of the fluid outlet 5 is greater than the pressure of fluid inlet 4) or as triggered by a lapse of a predetermined time while performing the filtration, and returning to the filtration after the differential pressure is eliminated or after a predetermined time elapses (See Takahashi Pr. 44; Fig. 11; after backwashing is complete where the trapped matter has been scraped off by the removal brush 3, the backwash fluid can be drained form the filter element through fluid communication hole 12. This way, the filter element 2 has the inner peripheral surface has been removed and can be filtered again (i.e. the system is able to resume filtration)), and
performs a sifting operation of driving the driving motor to relatively move the brush with respect to the filter medium so as to crush the captured substances by brushing performed by the brush (See Takahashi Pr. 54-55; movement of the gear motor 23 rotates shaft 22 that is connected to the filter element 2. The movement of the removal brush 3 is such that at the time of backwashing, the foreign matter captured by the filter element 2 is discharged to the outside. i.e. any foreign matter in the filter element is discharged out, and thus the substances that are stuck must be forced out, or crushed in order to be discharged through), sift removal unnecessary substances from the captured substances and pass the removal unnecessary substances to the other surface side during the filtration (See Takahashi Pr. 28-29; the flow of the fluid at the time of filtration or backwashing moves the removal brush 3. Pr. 44; Fig. 11; brush 3 rises and opens the fluid communication hole and by continuing backwashing in this state, the trapped matter is scraped off by the removal brush 3 and can be drained from the filter element  2).
Takahashi does not disclose a control unit controlling the driving motor, the filtration mechanism, and the backwashing mechanism.
Toro relates to the prior art by disclosing a filter system that can be backwashed, and further indicates that a backwash controller is utilized to sense the need for the filters to be backwashed and manage a backwash cycle (See Toro Pg 13 Pr 2-3). As the filters become dirty and need to be flushed, the pressure loss through filters increases. The controller senses the need for the filters to be backwashed by tracking the pressure of the system both upstream, and downstream of the filters (See Toro Pg 13 Pr 3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Takahashi’s filter system that utilizes a backwash cycle with Toro’s controller that can further manage a backwash cycle (i.e. the starting, stopping, and fluid flow of the system), in order to appropriately backwash the system since the pressure loss through the filters increases as the filters become dirty and need to be flushed (See Toro Pg 13 Pr 3).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 2: The method for operating a filtration device according to claim 1, wherein in an operation of sifting the removal unnecessary substances from the captured substances, when a plurality of particles constituting the removal unnecessary substances are solidified, the brush is relatively moved on the filter medium wall so as to crush the solidified particles to a size with which the particles can pass through openings of the filter medium (See Takahashi Fig. 1; Pr. 28-29, 33-34; removal brush 3 moves up and down along an axial direction of the filter element 2 and has bristles 3b. The trap remover 3 moves in an axial direction in the filter element 2 by a flow of fluid at the time of filtration or backwashing, and a member of an outer peripheral portion is brought into sliding contact with an inner peripheral surface of the filter element to remove an object to be captured).
Claim 3: The method for operating a filtration device according to claim 1, wherein the filter element has an opening diameter of a filter surface of 100 μm or less (See Takahashi Pr. 7; indicates a filter device may have a filter element having a size finer than 100 microns).
Claim 4: The method for operating a filtration device according to claim 1, wherein the fluid as a filtration target is one of ceramic raw material slurry, pigment slurry, coating solution for paper or film, heavy oil, cooling water, and ballast water of ships (See Takahashi Pr. 21, 23; filtration of water supply, cooling water or a process liquid of various devices, seawater, etc.).
Claim 5: The method for operating a filtration device according to claim 1, wherein the fluid as a filtration target is a fluid having a viscosity of 0.2 to 1000 mPa·s (See Takahashi Pr. 21, 23; filtration of water supply, cooling water or a process liquid of various devices, seawater, etc. The viscosity of water is about 1 mPa*s at 20 oC).
Claim 6: The method for operating a filtration device according to claim 1, wherein inside the casing, a non-filtered-substance retention unit is provided that retains non-filtered substances separated from the one surface side of the filter medium without passing through the filter medium during the filtration, and a retained-substance discharging unit that discharges the non-filtered substances to outside of the casing is arranged in the casing (See Takahashi Fig. 1; Pr. 22; the inlet fluid 4 flows through filtration chamber 7. The inlet fluid contains the particles to be filtered, and the particles remain on the inlet side of the filter element 2.).
Claim 7: The method for operating a filtration device according claim 6, further comprising: a step of continuously or intermittently performing a sifting operation by a relative movement between the brush and the filter medium during the filtration; a step of measuring a filtration differential pressure between the one surface side and the other surface side of the filter medium, and performing the sifting operation when the filtration differential pressure exceeds a permissible value (See Takahashi Fig. 1; Pr. 28-29, 33-34; removal brush 3 moves up and down along an axial direction of the filter element 2 and has bristles 3b. The trap remover 3 moves in an axial direction in the filter element 2 by a flow of fluid at the time of filtration or backwashing, and a member of an outer peripheral portion is brought into sliding contact with an inner peripheral surface of the filter element to remove an object to be captured. Pr. 35; backwashing is initiated if the pressure of the fluid outlet 5 is greater than the pressure of fluid inlet 4); and a step of measuring the filtration differential pressure and discharging the non-filtered substances in the non-filtered-substance retention unit to outside of the casing by the retained-substance discharging unit or performing backwashing by the backwashing mechanism when the filtration differential pressure exceeds a permissible value (See Takahashi Pr. 35; backwashing is initiated if the pressure of the fluid outlet 5 is greater than the pressure of fluid inlet 4).

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (JP2013091046; hereinafter “Takahashi”. Machine translation has been provided and claim mapped to) in view of Huang (US5085771), and further in view of Toro (NPL – Programming the Automatic Backwash Controller).
Applicant’s claims are directed toward a method.
Regarding claims 1-7; Takahashi discloses a method for operating a filtration device, wherein
the filtration device comprises:
a filter element having a filter medium constituted of a metal mesh material (See Takahashi Fig. 1; Pr. 25; filter element 2 may be a metal mesh or resin mesh), in which during filtration to pass a fluid from one surface side to the other surface side of the filter medium (See Takahashi Fig. 1; Pr. 33-34; fluid enters the casing 1 through fluid inlet 4 and exits through fluid outlet 5. The fluid passes through the filter element 2; as shown by arrows A and B), substances in the fluid are captured on the one surface (See Takahashi Fig. 1; Pr. 33; fluid passes through the filter element 2 from the inside toward the outside of the filter element. Pr. 23; fluid passes through and the solid content are captured and filtered), and during backwashing to pass a fluid from the other surface side to the one surface side of the filter medium, the captured substances are separated from the filter medium (See Takahashi Fig. 1; Pr. 27, 34; during backwashing fluid flows in from fluid outlet 5 of the casing and flows out through fluid inlet 4, as shown by arrows C and D);
a brush arranged to be capable of making a relative movement with respect to the one surface of the filter medium and assisting in separating the captured substances and sifting with respect to the captured substances during the relative movement (See Takahashi Fig. 1; Pr. 28-29, 33-34; removal brush 3 moves up and down along an axial direction of the filter element 2 and has bristles 3b. The trap remover 3 moves in an axial direction in the filter element 2 by a flow of fluid at the time of filtration or backwashing, and a member of an outer peripheral portion is brought into sliding contact with an inner peripheral surface of the filter element to remove an object to be captured);
a filtration mechanism passing a fluid from the one surface side to the other surface side of the filter medium (See Takahashi Fig. 1; Pr. 33-34; fluid enters the casing 1 through fluid inlet 4 and exits through fluid outlet 5. The fluid passes through the filter element 2; as shown by arrows A and B) and a backwashing mechanism passing a fluid from the other surface side to the one surface side of the filter medium (See Takahashi Fig. 1; Pr. 27, 34; during backwashing fluid flows in from fluid outlet 5 of the casing and flows out through fluid inlet 4, as shown by arrows C and D);
a casing supporting at least the filter element, the filtration mechanism, and the backwashing mechanism (See Takahashi Fig. 1; Pr. 23; casing 1); and wherein
the operating method of a filtration device comprises starting the backwashing when a differential pressure between both surfaces of the filter medium exceeds a predetermined value (See Takahashi Pr. 35; backwashing is initiated if the pressure of the fluid outlet 5 is greater than the pressure of fluid inlet 4) or as triggered by a lapse of a predetermined time while performing the filtration, and returning to the filtration after the differential pressure is eliminated or after a predetermined time elapses (See Takahashi Pr. 44; Fig. 11; after backwashing is complete where the trapped matter has been scraped off by the removal brush 3, the backwash fluid can be drained form the filter element through fluid communication hole 12. This way, the filter element 2 has the inner peripheral surface has been removed and can be filtered again (i.e. the system is able to resume filtration)), and
sift removal unnecessary substances from the captured substances and pass the removal unnecessary substances to the other surface side during the filtration (See Takahashi Pr. 28-29; the flow of the fluid at the time of filtration or backwashing moves the removal brush 3. Pr. 44; Fig. 11; brush 3 rises and opens the fluid communication hole and by continuing backwashing in this state, the trapped matter is scraped off by the removal brush 3 and can be drained from the filter element  2).
Takahashi does not disclose a driving motor relatively moving at least one of the brush or the filter element with respect to the other; a control unit controlling the driving motor, the filtration mechanism, and the backwashing mechanism; and the control unit performs a sifting operation of driving the driving motor to relatively move the brush with respect to the filter medium so as to crush the captured substances by brushing performed by the brush.
Takahashi does however, indicate that the fluid that is being worked upon may contain fibrous algae and can become entangled with the filter element (Takahashi Pr. 7). The system of Takahashi further contains a gear motor 23 that may operate with the filter system (Takahashi Pr. 52-54; Fig. 14).
Huang relates to the prior art by providing a liquid filter having a casing with a circular filter and a rotary wire brush device (Huang abstract, Fig. 2). The liquid filter further contains a driving motor relatively moving at least one of the brush or the filter element with respect to the other (Huang Fig. 2; C4L52-C5L15, C4L17-44; speed reducing motor 11 is attached to output shaft 18, where output shaft 18 is further connected to two rotary brush holders 23 and 231. The rotary brush holder 23 is driven by the output shaft 18 of the speed reducing motor 11 to rotate relative to the cylindrical casing 5. The second brush holder 231 is driven to rotate relative to the cylindrical casing 5.); and the control unit performs a sifting operation of driving the driving motor to relatively move the brush with respect to the filter medium so as to crush the captured substances by brushing performed by the brush (Huang C2L43-C3L5; rotating of the brush holders cause the continuous feeding liquid to rotate at a higher pressure so as to carry fibrous or other debris awy from the smooth, convex outer surface of the filters. The brush pat on the smooth, convex outer surface of the filters causing fibrous or other debris to be shaken off.). Huang further indicates that the function of the brushing wires that is movable via the speed reducing motor is to keep the straining media clean and obtain a constant filtration effect during straining or after filtration (Huang C6L26-32), while also rotating the water or liquid to provide a centrifugal effect to reduce solid content from straining water or liquid and carry the fibrous or other debris away from the surface of the circular filters (Huang C9L35-39).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Takahashi’s filter system that contains fibrous algae and a gear motor system, with Huang’s utilization of a gear motor system that moves the brushing wires, in order to keep the straining media clean and obtain a constant filtration effect during straining or after filtration (Huang C6L26-32), while also rotating the water or liquid to provide a centrifugal effect to reduce solid content from straining water or liquid and carry the fibrous or other debris away from the surface of the circular filters (Huang C9L35-39).
The combination of Takahashi and Huang further does not disclose a control unit controlling the driving motor, the filtration mechanism, and the backwashing mechanism.
Toro relates to the prior art by disclosing a filter system that can be backwashed, and further indicates that a backwash controller is utilized to sense the need for the filters to be backwashed and manage a backwash cycle (See Toro Pg 13 Pr 2-3). As the filters become dirty and need to be flushed, the pressure loss through filters increases. The controller senses the need for the filters to be backwashed by tracking the pressure of the system both upstream, and downstream of the filters (See Toro Pg 13 Pr 3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination of Takahashi and Huang’s filter system that utilizes a backwash cycle with Toro’s controller that can further manage a backwash cycle (i.e. the starting, stopping, and fluid flow of the system), in order to appropriately backwash the system since the pressure loss through the filters increases as the filters become dirty and need to be flushed (See Toro Pg 13 Pr 3).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 2: The method for operating a filtration device according to claim 1, wherein in an operation of sifting the removal unnecessary substances from the captured substances, when a plurality of particles constituting the removal unnecessary substances are solidified, the brush is relatively moved on the filter medium wall so as to crush the solidified particles to a size with which the particles can pass through openings of the filter medium (See Takahashi Fig. 1; Pr. 28-29, 33-34; removal brush 3 moves up and down along an axial direction of the filter element 2 and has bristles 3b. The trap remover 3 moves in an axial direction in the filter element 2 by a flow of fluid at the time of filtration or backwashing, and a member of an outer peripheral portion is brought into sliding contact with an inner peripheral surface of the filter element to remove an object to be captured).
Claim 3: The method for operating a filtration device according to claim 1, wherein the filter element has an opening diameter of a filter surface of 100 μm or less (See Takahashi Pr. 7; indicates a filter device may have a filter element having a size finer than 100 microns).
Claim 4: The method for operating a filtration device according to claim 1, wherein the fluid as a filtration target is one of ceramic raw material slurry, pigment slurry, coating solution for paper or film, heavy oil, cooling water, and ballast water of ships (See Takahashi Pr. 21, 23; filtration of water supply, cooling water or a process liquid of various devices, seawater, etc.).
Claim 5: The method for operating a filtration device according to claim 1, wherein the fluid as a filtration target is a fluid having a viscosity of 0.2 to 1000 mPa·s (See Takahashi Pr. 21, 23; filtration of water supply, cooling water or a process liquid of various devices, seawater, etc. The viscosity of water is about 1 mPa*s at 20 oC).
Claim 6: The method for operating a filtration device according to claim 1, wherein inside the casing, a non-filtered-substance retention unit is provided that retains non-filtered substances separated from the one surface side of the filter medium without passing through the filter medium during the filtration, and a retained-substance discharging unit that discharges the non-filtered substances to outside of the casing is arranged in the casing (See Takahashi Fig. 1; Pr. 22; the inlet fluid 4 flows through filtration chamber 7. The inlet fluid contains the particles to be filtered, and the particles remain on the inlet side of the filter element 2.).
Claim 7: The method for operating a filtration device according claim 6, further comprising: a step of continuously or intermittently performing a sifting operation by a relative movement between the brush and the filter medium during the filtration; a step of measuring a filtration differential pressure between the one surface side and the other surface side of the filter medium, and performing the sifting operation when the filtration differential pressure exceeds a permissible value (See Takahashi Fig. 1; Pr. 28-29, 33-34; removal brush 3 moves up and down along an axial direction of the filter element 2 and has bristles 3b. The trap remover 3 moves in an axial direction in the filter element 2 by a flow of fluid at the time of filtration or backwashing, and a member of an outer peripheral portion is brought into sliding contact with an inner peripheral surface of the filter element to remove an object to be captured. Pr. 35; backwashing is initiated if the pressure of the fluid outlet 5 is greater than the pressure of fluid inlet 4); and a step of measuring the filtration differential pressure and discharging the non-filtered substances in the non-filtered-substance retention unit to outside of the casing by the retained-substance discharging unit or performing backwashing by the backwashing mechanism when the filtration differential pressure exceeds a permissible value (See Takahashi Pr. 35; backwashing is initiated if the pressure of the fluid outlet 5 is greater than the pressure of fluid inlet 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Choi (KR20130107907A) – filter element which has cleaning brushes driven by rotating blades and a filtering apparatus including the same are provided to prevent foreign materials or contaminants from being settled and accumulated in a filtering net in real time basis.
Benenson (US20030098273) – self cleaning water filter with a brush.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779